Per Curiam.
Suit on note. Answer; 1. Denial. 2. Fraud; specially setting out the facts. Demurrer sustained to the second paragraph of the answer. Trial; judgment for the plaintiff. On the trial, the note, which was signed by Chase and Gordon, was admitted in evidence; and the assignment thereof by the payee to the appellees, by the name of Bamberger & Co., was also admitted in evidence, without any testimony, other than said note and assignment.
It is insisted that the Court erred in sustaining the demurrer, and in admitting evidence. As to the latter, we do not think there was any error. The complaint averred that the defendants made the note, and that it was assigned to plaintiffs. The pleadings did not deny, nor were they such as to require proof of, the execution of the note or assignment.
There was no error in the ruling upon the demurrer.
S. Ooulson, for the appellants.
Neff & Neff for the appellees.
The judgment is affirmed, with 3 per cent, damages and costs. '